Title: From James Madison to Mathew Carey, 19 September 1812
From: Madison, James
To: Carey, Mathew



private
Sir
Washington Sepr. 19. 1812.
The sermon inclosed with your last of the 3d. instant is now returned. It is a strong proof of the baneful spirit for which your proposed plan is meant as an antidote. I wish not to diminish your laudable solicitude on the occasion, nor to question the powerful tendency of the resource which it has suggested to you. But I can not suppress my hope that the wicked project of destroying the Union of the States is defeating itself. The great body of the people in the Quarter to which it has been addressed, have too palpable an interest in their connection with the other States, to be easily seduced into an exchange of it, for a foreign connection which presents rivalship instead of reciprocity in all the great branches of national prosperity. I observe also that in Connecticut, if no where else, the friends of the Union & the Genl. Govt. are already pursuing a very strong & decided mode of supporting both agst. their disorganizing adversaries. If local efforts can be employed with success they are preferable, to a national one, more especially under the patronage of the National Govt. The latter can only be recommended in an extreme case. In making these remarks, I repeat my unwillingness to derogate from the meritorious vigilance & active zeal, of which you have made me a witness, and which I doubt not will be continued & proportioned to the manifestations of dangerous hostility to the Unity & Institutions of our Country. Accept my respects & friendly wishes.
James Madison
